On Motion for Rehearing.
In our original opinion we held that 80 acres of land involved in the suit was, as a matter of law, abandoned by H. B. Crowder and wife as any part of their homestead before the attachment sued out by the bank had been levied thereon, and, so holding, we held, further, that the trial court should have submitted to the jury the sole issue as to whether the 80 acres so involved again became the homestead of H. B. Crowder prior to the levy of the attachment, and that, as the trial court refused to submit such issue, the judgment rendered in favor of the bank should be reversed and the cause remanded for trial upon such issue.
Appellants filed their motion for rehearing, and, pending said motion, we submitted to the Supreme Court the following questions:
"(1) Conceding that the 160 acres for which Crowder and wife traded their former home was, by the acts of said parties, impressed with the homestead character and exempt from forced sale for the payment of the debts of the husband, was the 80 acres conveyed by C. L. Miller, trustee, abandoned, as a matter of law, by Crowder and wife as a part of their joint homestead?
"(2) Did the facts stated raise the issue as to whether the 80 acres conveyed to H. B. Crowder by O. L. Miller, trustee, thereafter continued to be impressed with the homestead character?"
The Supreme Court, in an opinion published in 261 S.W. 375, answered the first question in the negative and the second in the affirmative. We therefore correct our former holdings in so far as they are in conflict with the answers of the Supreme Court, and reverse the judgment, and remand the cause for trial upon the general issue of abandonment.
Having made the correction above indicated, the motion for rehearing is overruled. *Page 924